Citation Nr: 1730850	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2014, the Veteran testified at a central office hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is of record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his case in May 2017 correspondence.  However, the Veteran declined this opportunity in his June 2017 answer.

This matter was previously remanded by the Board in September 2014 for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The most probative evidence of record indicates the Veteran's current diagnosis of chronic depression is not etiologically related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include depression are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a June 2007 letter, prior to the September 2007 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in July 2008 and May 2015.      

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends originated in service.

Initially, the Board notes service connection based on a continuity of symptomatology is not available for the claimed psychiatric disability (depressive disorder).  38 C.F.R. §§ 3.309, 3.384 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, only service connection on a direct basis will be considered. 

The Veteran was diagnosed with chronic depression as well as alcohol dependency and abuse in a July 2008 VA examination.  Regarding an in-service event or injury, the Veteran has provided at least two different events, which he claims caused his depression.  In various statements, he has stated he began drinking because he became depressed as a result of the racist practices he encountered while he was in service.  While the Veteran is competent to report events and symptoms that are readily observable, the Board notes the record reveals no complaints or treatment for depression or symptoms of depression while in service, either due to racist practices or any other reason.  Also, the Veteran contradicted himself when he claimed he became depressed and began drinking as a result of a motor vehicle accident (MVA) he suffered while in service.  Contemporaneous medical records confirm the MVA occurred in 1963 and the Veteran was treated at Ft. Lee and Walter Reed hospital.  As such, the Board concedes an in-service event or injury.  Now, the remaining issue for the Board to determine is whether a nexus exists between the Veteran's current diagnosis and his in-service event.  

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder.  This follows, because the most probative evidence of record shows there is no medical nexus between the 1963 MVA and the Veteran's current chronic depression.

The Veteran has reported that he began abusing alcohol when he became depressed after the MVA, while he was still in service.  However, as previously mentioned, there are inconsistencies as to when the Veteran began drinking.  The record reveals he had a history of substance and alcohol use as a teenager, before entering service.  Medical evidence relating to the MVA indicates the Veteran had the smell of alcohol on his breath when he was admitted into the hospital following the MVA.  Other evidence reveals he reported he began drinking heavily when he was 45 years old, years after his military discharge.  Further, the Veteran's service treatment records (STRs) are absent of any complaint or treatment for alcohol abuse or depression.  Additionally, to the extent that the Veteran asserts his claimed disability (1) was incurred during his active duty and has existed since then or (2) is otherwise etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability (such as a psychiatric disability) is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinion as to aggravation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions as to the medically complex questions are accorded no probative value.

The medical evidence of record fails to establish a link between the Veteran's military service and his current diagnosis.  The Veteran underwent treatment for depression in 2007 and 2008 when he was counseled by Dr. M.  During his Board hearing, the Veteran and his representative pointed to one of Dr. M's treatment notes which stated the Veteran's depression was related to his MVA in service.  However, a review of that record reveals Dr. M was noting what the Veteran reported and was not opining on the etiology of his condition.  In September 2007, Dr. M did provide a letter stating the depression and the MVA were related.  However, she did not provide a rationale for her conclusion.  As such, no probative value is assigned to her opinion.  

The Veteran underwent two VA examinations in July 2008 and May 2015, respectively, to assess the etiology of any psychiatric conditions.  The first examination rendered a speculative opinion as the record at the time did not contain treatment records later submitted or acquired.  As such, the Board assigns it no probative value.  The second examination noted the Social Security Administration (SSA) exam which revealed the Veteran's history of alcohol and drug use prior to service.  The examiner also discussed the Veteran's treatment for depression at VA in 2007 and 2008.  In this regard, the examiner noted the Veteran was dealing with a number of psychosocial stressors, including the deaths of several siblings, his diagnosis of colon cancer, and his forced retirement due to said diagnosis.  Also discussed in the examination report were the Veteran's treatments for alcoholism in 1993, 2002 and 2009.  Specifically, the examiner noted the records indicate the relapses were triggered by the Veteran's living situation and financial concerns.  The examiner thus concluded the evidence of record did not support a finding of a nexus between the Veteran's service and his depression.  Subsequently, VA received new medical evidence, which the May 2015 examiner did not consider.  The Board remanded the case in September 2014 for an addendum medical opinion which considered the new evidence. 

The addendum medical opinion proffered in July 2016 also rendered a negative nexus opinion.  In this instance, the examiner noted the new evidence revealed treatment for alcoholism from the 1970s to the 1990s.  Specifically, the examiner noted that "treatment notes regarding alcohol abuse, dependence, and detox also noted behavioral disturbances which are accounted for by the alcohol use and do not represent a separate diagnosis of either a depressive disorder or a personality disorder."  She elaborated on this point stating that prior to the Veteran stopping his alcohol use, "there are no treatment notes showing treatment for depression exclusive of alcohol dependence (i.e.: outside the agitation, low mood and poor sleep associated with chronic alcohol use)."

The Board is persuaded by the May 2015 and July 2016 medical opinions, as well as by the evidence of record, as they preponderate against a finding of nexus between the Veteran's MVA and his depression.  The medical opinions noted the medical evidence of record as well as the Veteran's own reports.  In fact, the inconsistencies within the record and the Veteran's statements are part of the examiners' unfavorable opinions.  While the May 2015 examiner did not consider relevant evidence because it was not part of the record at the time, the July 2016 addendum opinion, which took the new evidence into account, supported the May 2015 examiner's conclusion.  The Veteran has a long history of alcohol use which has been extensively treated since the 1970's, and which, according to the July 2016 examiner, solely accounts for various symptoms which the Veteran asserted as depression.  The treatment records after the Veteran's discharge reveal a diagnosis of chronic alcoholism but not of depression.  

Although these records do contain a psychiatric admission in 1976, it was for homicidal ideations against people who provoked the Veteran, not depression.  Regardless, even affording the Veteran the benefit of the doubt, the Board is still persuaded by the July 2016 opinion which notes the absence of any treatment for symptoms of depression independent from the Veteran's alcohol abuse. 

Further, the Board is unconvinced the depression is related to the MVA because the evidence suggests intervening causes which brought about the Veteran's depression.  The record indicates there were stressors to which the Veteran's depression was attributed.  These stressors included his financial and housing situations as well as the death of several siblings.  

Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim and, therefore, service connection for a psychiatric disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).










ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


